Citation Nr: 0709868	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim for service 
connection. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of the notice to 
them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit additional evidence.  38 C.F.R. 
§ 20.1304(a) (2006).  Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section must be referred to the 
agency of original jurisdiction for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Such a waiver must be in 
writing or, if a hearing on appeal is conducted, the waiver 
must be formally and clearly entered on the record orally at 
the time of the hearing.  Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.  38 C.F.R. § 20.1304(c) (2006).

In the veteran's case, the last Supplemental Statement of the 
Case was issued in September 2004.  The RO certified the 
record to the Board and notified the veteran on December 9, 
2004.  The RO received a statement from the veteran on 
December 14th, which was transferred and received by the 
Board on January 25, 2005.  In it, the veteran had included 
the statements of two doctors, which had not previously been 
of record.  Therefore, this evidence was not of record at the 
time of the issuance of the last SSOC.  The additional 
evidence was not accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.  The 
Board sent the veteran a December 2006 letter asking him to 
state whether he wished to waive RO consideration or have the 
Board proceed on the claim.  The veteran did not reply.  For 
that reason, the case must be remanded to the AMC for initial 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(a), (c) (2006).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on 
the merits. If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



